DETAILED ACTION
This office action is in response to the AFCP 2.0 filed on November 5, 2021. Claims 1-20 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
Applicant’s arguments, see pages 6-8, filed November 5, 2021, with respect to amended claims 1, 10 and 19 have been fully considered and are persuasive.  The previously rejection has been overcome and thus has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to pliers. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; a h shaped engagement element operatively attached to the pin, wherein the engagement element is configured to engage at least one of the series of ridges in a first position…, and wherein the engagement element is movable along the first axis from the first position to a second position without engaging any of the series of ridges 
The closest prior art consists of Herrmann (2010/0064861), Heggemann et al. (6508149), Wang (9862074), Campbell (7669505), Warhiet (7299724), Buchanan (2009/0056510) and Herrmann (10744622).  Herrmann discloses an adjusting plier device comprising: a top jaw (7) having a bottom handle (at 2 and/or 5), a slot (9) and a series of ridges (11), wherein the ridges are located around the slot (Figure 12), a pin (at 4 or under a second interpretation formed as the pin/projection [not labeled] of 25 or under a third interpretation formed from 4 and 25) that extends through the slot (Figure 3), where the ridges are located around the slot (Figure 12), a top handle (at 3 and/or 6), the top handle having distal ends (at 32) including bores (e.g. formed as the left and right bores [not labeled] of left and right distal ends 32, respectively that receive element 4 therein, Figure 13), a bottom jaw (8), the bottom jaw having a plurality of recesses (30, Paragraph 30) and an opening (side opening of the recesses or see figure below), wherein the bottom jaw is attached to the adjusting plier by the pin extending through the bores of the top handle and the slot of the top jaw (Figure 12), an engagement element (at 10 or under the second interpretation of the pin, the engagement being formed from 4 and 10 or under the third interpretation of the pin, the engagement being formed from 4 and 24) attached to the pin (Figure 4), wherein the engagement element engages at least one of the series of ridges in a first position (Figures 4 and 14), wherein the top jaw and the bottom jaw pivot about a first axis (A) that extends through a longitudinal axis of the pin (Paragraphs 82, 91, 95, 106), and wherein the engagement element is movable along the first axis from the first position to a second position 
[AltContent: textbox (Openings)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    362
    525
    media_image1.png
    Greyscale

Heggemann et al. teach that it is old and well known in the art at the time the invention was made to provide pliers having a plurality of stop members (at 56 or under a second interpretation formed as the bottom surfaces of 8 and 9) that define a stop point (i.e. against bottom surfaces of 8 and 9) for “perpendicular movement” of a top handle (4, Column 5, Lines 24-25). In addition, Wang also shows that it is old and well known in the art at the time the invention was made to provide pliers with a lower jaw (4) that includes stop members (formed as the left and right lower rear portions of the lower jaw see figure below showing the lower rear left portion of the lower jaw) that define a stop point for “perpendicular movement” of a top handle (5) to a slot (31) of a top jaw (1). Campbell (7669505) shows pliers having stop surfaces (formed on the rear end surfaces of the element extending above element 32 as seen in Figure 7) for contacting with upper surface of handle (16) thereby preventing further upward or perpendicular movement (Figure 7). Warhiet (7299724) also shows pliers having stop surfaces (see the downward projections in Figure 1) formed on a jaw (Figure 1) for contacting with upper surfaces of handle (12) thereby preventing further upward or perpendicular movement (Figure 1). Buchanan (2009/0056510) disclose similar pliers having an upper 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723